Citation Nr: 1441130	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  14-26 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the May 29, 1973 and August 8, 1973 rating decisions denying entitlement to service connection for ear condition and defective hearing contained clear and unmistakable error because a VA examination was inadequate.

(The issues of entitlement to service connection for a back disorder, a bilateral inguinal hernia, and whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Michelle A. Marshall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In August 2010, the Board addressed the other issues noted on the title page of this decision and directed that the RO should adjudicate the issue whether there was clear and unmistakable error in the May and August 1973 rating decisions.  

In February 2012, the Board noted that the Veteran had requested a videoconference hearing before a Veterans Law Judge with regard to the clear and unmistakable error motion.  In May 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  The only issue addressed at the May 2014 hearing pertained to the motion alleging clear and unmistakable error.  As a different Veterans Law Judge conducted the June 2010 Travel Board hearing as to the other issues only, the Board is issuing separate decisions.  See BVA Directive 8430, 14(c)(9)(b) (requiring separate decisions where hearings were conducted by different Veterans Law Judges on different issues).



FINDINGS OF FACT

1.  The only basis alleged in support of the motion claiming clear and unmistakable error in the May and August 1973 rating decisions is that these decisions were based on an inadequate VA examination.

2.  A breach of the duty to assist, which would include an inadequate examination report, cannot be the basis for a finding of clear and unmistakable error.


CONCLUSION OF LAW

There was no clear and unmistakable error in the May 29, 1973 and August 8, 1973 rating decisions denying entitlement to service connection for an ear condition and defective hearing.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final.  38 U.S.C.A. § 7105 (West 2002).  A final rating decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error, as provided in 38 C.F.R. § 3.105(a).  38 C.F.R. § 3.104(a).  If the evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  A finding of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves clear and unmistakable error, the United States Court of Appeals for Veterans Claims has established a three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory-regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

A determination of clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999).  In addition, "clear and unmistakable error motions must be pled with specificity."  Acciola v. Peake, 22 Vet. App. 320, 326 (2008).   Moreover, "each new theory of clear and unmistakable error is a separate and distinct matter."  Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006).  Finally in this regard, an assertion of clear and unmistakable error is a motion or a request, rather than a claim.  Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011).

When this issue was first raised, but not addressed on the merits, during the June 2010 Board hearing, the argument was that the April 1973 VA examination was inadequate and the 1973 rating decisions were clearly and unmistakably erroneous because they relied on this examination.  June 2010 Board hearing transcript, at 21.  The same argument was made in the July 2011 substantive appeal and during the May 2014 Board hearing, to include the argument that the examination was inadequate because the examiner did not review the claims file.  See May 2014 hearing transcript, at 3-4.

Although VA's statutory duty to assist was not in effect at the time of the 1973 rating decisions, VA did have such a duty.  See Duenas v. Principi, 18 Vet. App. 512, 515 (2004)(recognizing that "[e]ven prior to the enactment of the Veterans Claims Assistance Act of 2000 . . . VA had a duty to assist claimants 'in developing the facts pertinent to a claim'" so long as a claimant submitted a well-grounded claim) (citing 38 U.S.C. § 5107(a) (1994)).  

Significantly, however, the United States Court of Appeals for the Federal Circuit held in Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002): "The requirements that a clear and unmistakable error be outcome determinative and be based on the record that existed at the time of the original decision make it impossible for a breach of the duty to assist to form the basis for a clear and unmistakable error claim."  The only theory that has been advanced by the Veteran and his attorney has thus been held to be one that cannot be a valid basis for a motion alleging clear and unmistakable error.

The Board notes that after the May 1973 rating decision was issued denying entitlement to service connection for ear condition and granting entitlement to service connection for tinnitus, additional evidence was received.  In an August 1973 rating decision VA addressed the issues of entitlement to service connection for defective hearing as well as left inguinal hernia and the proper evaluation of the service connected tinnitus.  VA found no basis to change the rating decision which denied entitlement to service connection for defective hearing.  To the extent that VA found that new and material evidence was received within the one year appeal period and readjudicated the claim for service connection for defective hearing based on this evidence, the May 1973 would not be considered a final decision as to which a motion alleging clear and unmistakable error could be made.  See 38 C.F.R. § 3.156(a) (1973) (where new and material evidence received prior to the expiration of the appeal period, it is considered as having been filed in connection with the claim pending at the beginning of the appeal period).  Significantly, however, as there is no basis for a finding of clear and unmistakable error in either the May or the August 1973 rating decision further discussion of this issue is unnecessary.

The theory that the 1973 rating decisions were clearly and unmistakably erroneous because the 1973 examination report on which those rating decisions were based was inadequate, is rejected as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no argument or evidence that the correct facts, as they were known at the time, were not before the adjudicator, that the statutory and regulatory provisions extant at that time were not correctly applied, or that there was a non-duty to assist outcome determinative error.  Therefore there is no basis for a finding of clear and unmistakable error in the May and August 1973 rating decisions denying entitlement to service connection for ear condition and defective hearing.  

Finally, neither the benefit of the doubt doctrine nor the VCAA are applicable to motions alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet.App. 165, 179 (2001); Andrews v. Principi, 18 Vet. App. 177, 186 (2004).


ORDER

The motion alleging clear and unmistakable error in the May 29, 1973 and August 8, 1973 rating decisions denying entitlement to service connection for ear condition and defective hearing is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


